             Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 1 of 13



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      REBECCA M.,
                                                          CASE NO. 3:19-CV-5673-DWC
11                             Plaintiff,
                                                          ORDER REVERSING AND
12              v.                                        REMANDING DEFENDANT’S
                                                          DECISION TO DENY BENEFITS
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16
            Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of
17
     Defendant’s denial of Plaintiff’s application for Supplemental Security Income (“SSI”). Pursuant
18
     to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73 and Local Rule MJR 13, the parties
19
     have consented to have this matter heard by the undersigned Magistrate Judge. See Dkt. 2.
20
            After considering the record, the Court concludes that new evidence submitted to the
21
     Appeals Council indicates that the Administrative Law Judge’s (“ALJ”) finding that Plaintiff’s
22
     physical and mental impairments were successfully managed with conservative treatment is not
23
     supported by substantial evidence. The ALJ has not otherwise provided valid reasons for
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -1
             Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 2 of 13



 1 discounting the opinion evidence or Plaintiff’s testimony, and had the ALJ considered this

 2 evidence, Plaintiff’s residual functional capacity (“RFC”) may have included additional

 3 limitations.

 4          Accordingly, this matter is reversed and remanded pursuant to sentence four of 42 U.S.C.

 5 § 405(g) to the Social Security Commissioner (“Commissioner”) for further proceedings

 6 consistent with this Order.

 7                                 FACTUAL AND PROCEDURAL HISTORY

 8          On February 18, 2016, Plaintiff filed an application for SSI, alleging a disability onset

 9 date of October 1, 2015. See Dkt. 11, Administrative Record (“AR”) 14. Her application was

10 denied upon initial administrative review and on reconsideration. AR 14, 119-22, 128-30. A

11 hearing was held before ALJ Linda Thomasson on April 11, 2018. AR 35-66. In a decision dated

12 July 31, 2018, the ALJ found that Plaintiff was not disabled. AR 11-29. The Social Security

13 Appeals Council denied Plaintiff’s request for review on May 21, 2019. AR 1-7. The ALJ’s

14 decision of July 31, 2018 is the final decision of the Commissioner subject to judicial review. See

15 20 C.F.R. § 416.1481.

16          In Plaintiff’s Opening Brief, Plaintiff maintains the ALJ erred by: (1) failing to properly

17 assess the medical opinion evidence; and (2) failing to properly assess Plaintiff’s symptom

18 testimony. Dkt. 13, pp. 2-14.

19          Plaintiff also contends that additional evidence submitted after the ALJ rendered her

20 decision undermines the ALJ’s finding that Plaintiff was not disabled. Id. at 16-17.

21                                      STANDARD OF REVIEW

22          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

23 social security benefits if the ALJ’s findings are based on legal error or not supported by

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -2
             Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 3 of 13



 1 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

 2 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

 3                                             DISCUSSION

 4          I.      Whether the ALJ erred in evaluating the medical opinion evidence.

 5          Plaintiff contends that the ALJ erred in evaluating medical opinions from examining

 6 psychologists David Morgan, Ph.D. and William Weiss, Ph.D., and non-examining state agency

 7 consultant psychologist John Wolfe, Ph.D. Dkt. 13, pp. 2-5, 8-9.

 8          In assessing an acceptable medical source, an ALJ must provide “clear and convincing”

 9 reasons for rejecting the uncontradicted opinion of either a treating or examining physician. Lester

10 v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir.

11 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). When a treating or examining

12 physician’s opinion is contradicted, the opinion can be rejected “for specific and legitimate reasons

13 that are supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing Andrews

14 v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.

15 1983)). The ALJ can accomplish this by “setting out a detailed and thorough summary of the facts

16 and conflicting clinical evidence, stating his interpretation thereof, and making findings.” Reddick

17 v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th

18 Cir. 1989)).

19          A.      Dr. Morgan.

20          Dr. Morgan examined Plaintiff on August 23, 2016 for the Washington State Department

21 of Social and Health Services (“DSHS”). AR 304-08. Dr. Morgan’s evaluation consisted of a

22 clinical interview, a mental status examination, and a review of the medical record. Based on this

23 evaluation, Dr. Morgan opined that Plaintiff would have a range of moderate and marked

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -3
             Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 4 of 13



 1 limitations in work-related mental functioning, and that the overall severity of Plaintiff’s

 2 impairments was moderate. AR 306.

 3          The ALJ assigned “some weight” to Dr. Morgan’s opinion, reasoning that it was partially

 4 supported by the record, but that: (1) the marked limitations assessed by Dr. Morgan were

 5 inconsistent with the record; and (2) Dr. Morgan stated that Plaintiff’s limitations would only last

 6 for 6 months. AR 25.

 7          With respect to the ALJ’s first reason, an inconsistency with the medical evidence may

 8 serve as a specific, legitimate reason for discounting limitations assessed by a physician. See 20

 9 C.F.R. § 416.927(c)(4) (“Generally, the more consistent a medical opinion is with the record as a

10 whole, the more weight [the Social Security Administration] will give to that medical opinion.”);

11 Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (An ALJ may give less weight to medical

12 opinions that conflict with treatment notes).

13          Here, the ALJ reasoned that the marked limitations assessed by Dr. Morgan were

14 inconsistent with largely normal psychological examination results. AR 25. The record available

15 to the ALJ indicates that psychiatric examinations conducted during the period at issue generally

16 revealed normal mood, appropriate affect, and intact judgment and insight; that Plaintiff’s

17 memory was intact, her attention and concentration were normal; and her thought content was

18 logical and abstract reasoning was within normal limits. AR 25, 257, 262-63, 270, 273, 438, 449,

19 463, 472, 477, 487.

20          As for the ALJ’s second reason, a specific, temporal restriction on an individual’s

21 limitations can serve as a specific, legitimate reason for rejecting limitations assessed by a

22 physician. See Autumn G. v. Commissioner of Social Security, 2019 WL 3096091 at *2 (W.D.

23 Wash. June 19, 2019) (affirming an ALJ’s decision to discount a physician’s opinion when the

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -4
             Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 5 of 13



 1 physician stated that plaintiff’s limitations would last for six months); Hicks v. Colvin, 2017 WL

 2 243354, at *6 (W.D. Wash. Jan. 20, 2017) (affirming an ALJ’s decision to discount a medical

 3 opinion where the physician opined the claimant “would be so impaired for only six months”);

 4 Woeppel v. Colvin, 2014 WL 868808, at *9 (W.D. Wash. Mar. 5, 2014) (finding an ALJ properly

 5 discounted a physician’s opinion because the physician “did not identify any impairment that

 6 [was] ... expected to last for at least 12 months”).

 7          The ALJ’s evaluation of the evidence available at the hearing level is supported by

 8 substantial evidence. However, new evidence submitted to the Appeals Council indicates that

 9 Plaintiff continues to struggle with depression-related symptoms and that her medication is no

10 longer effective at treating her symptoms. AR 85-88. Thus, while the ALJ’s evaluation of the

11 evidence available at the hearing level is supported by substantial evidence, the ALJ is directed

12 to re-evaluate the opinion of Dr. Morgan on remand.

13          Here, the record contains two additional opinions concerning Plaintiff’s mental

14 limitations, state agency consultant Dr. Wolfe’s opinion from November 2016, and examining

15 psychologist Dr. Weiss’ opinion from July 2017. For the reasons discussed below, the ALJ has

16 not provided specific and legitimate reasons for discounting Dr. Weiss’ opinion, which was

17 rendered nearly a year after Dr. Morgan’s and assessed Plaintiff as having ongoing moderate,

18 marked, and severe mental limitations. See infra Section I.B; AR 386.

19          B.      Dr. Weiss.

20          Dr. Weiss examined Plaintiff on July 13, 2017 for DSHS. AR 384-88. Dr. Weiss’

21 evaluation consisted of a clinical interview, a mental status examination, and a review of

22 treatment notes. Based on this evaluation, Dr. Weiss opined that Plaintiff would have a range of

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -5
             Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 6 of 13



 1 moderate, marked, and severe work-related mental limitations, and stated that Plaintiff’s overall

 2 level of impairment was marked. AR 386.

 3          The ALJ assigned “little weight” to Dr. Weiss’ opinion, reasoning that the marked and

 4 severe limitations assessed by Dr. Weiss were: (1) inconsistent with the record, which indicates

 5 that Plaintiff received only conservative treatment for her mental health impairments; and (2)

 6 inconsistent with Plaintiff’s ability to perform certain activities of daily living. AR 26.

 7          An ALJ may reject a physician’s opinion when it is inconsistent with the level of

 8 treatment received, such as when the Plaintiff receives only conservative treatment. See Johnson

 9 v. Shalala, 60 F.3d 1428, 1433 (9th Cir. 1995); see also Parra v. Astrue, 481 F.3d 742, 751 (9th

10 Cir. 2007) (holding that “evidence of conservative treatment is sufficient to discount a claimant’s

11 testimony regarding the severity of an impairment”) (internal quotation marks and citation

12 omitted).

13          Here, Plaintiff’s mental health treatment consisted of therapy appointments and the

14 medication Zoloft. AR 439. However, new evidence submitted to the Appeals Council indicates

15 that Plaintiff continues to struggle with depression-related symptoms, and is no longer able to

16 take anti-depressants because of the side effects and a lack of effectiveness. AR 85-88.

17 Accordingly, the ALJ’s finding that Plaintiff’s condition could be effectively managed with

18 conservative treatment is not supported by substantial evidence.

19          With respect to the ALJ’s second reason for discounting Dr. Weiss’ opinion, Plaintiff’s

20 participation in everyday activities which indicate capacities that are transferable to a work

21 setting may constitute a specific and legitimate reason for discounting a medical opinion. See

22 Morgan v. Comm'r Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir.1999).

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -6
             Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 7 of 13



 1          However, disability claimants should not be penalized for attempting to lead normal lives

 2 in the face of their limitations. See Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998), citing

 3 Cooper v. Bowen, 815 F.2d 557, 561 (9th Cir.1987) (noting that a disability claimant need not

 4 “vegetate in a dark room” in order to be deemed eligible for benefits); see also Vertigan v.

 5 Halter, 260 F.3d 1044, 1050 (9th Cir.2001) (“This court has repeatedly asserted that the mere

 6 fact that a plaintiff has carried on certain daily activities, such as grocery shopping, driving a car,

 7 or limited walking for exercise, does not in any way detract from her credibility as to her overall

 8 disability. One does not need to be ‘utterly incapacitated’ in order to be disabled.”), citing Fair v.

 9 Bowen, 885 F.2d 597, 603 (9th Cir.1989).

10          Here, the ALJ reasoned that Dr. Weiss’ opinion that Plaintiff would have marked mental

11 limitations was inconsistent with Plaintiff’s ability to care for her personal hygiene

12 independently, prepare meals, perform household chores, shop for groceries as necessary,

13 socialize with friends, watch television, and color in coloring books. AR 26. Without connecting

14 these activities to typical work responsibilities, Plaintiff’s ability to engage in these basic

15 activities of daily living cannot serve as a specific and legitimate reason for discounting Dr.

16 Weiss’ opinion. See Diedrich v. Berryhill, 874 F.3d 634, 643 (9th Cir. 2017) (“House chores,

17 cooking simple meals, self-grooming, paying bills, writing checks, and caring for a cat in one’s

18 own home, as well as occasional shopping outside the home, are not similar to typical work

19 responsibilities.”).

20          C.      Dr. Wolfe.

21          Plaintiff contends that the ALJ erred in evaluating the opinion of non-examining state

22 agency consultant Dr. Wolfe, and argues that Dr. Wolfe’s opinion is in fact inconsistent with the

23 findings and opinions of Dr. Morgan and Dr. Weiss. Dkt. 13, pp. 8-9. For the reasons discussed

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -7
             Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 8 of 13



 1 above, the Court agrees that the ALJ’s evaluation of Dr. Morgan and Dr. Weiss’ opinions is not

 2 supported by substantial evidence, and the ALJ shall re-evaluate the opinion of Dr. Wolfe as

 3 appropriate on remand.

 4          II.     Whether the ALJ erred in evaluating Plaintiff’s symptom testimony.

 5          Plaintiff maintains that the ALJ erred in evaluating her testimony concerning her physical

 6 and mental impairments. Dkt. 13, pp. 9-14. In weighing a Plaintiff’s testimony, an ALJ must use

 7 a two-step process. Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). First, the ALJ must

 8 determine whether there is objective medical evidence of an underlying impairment that could

 9 reasonably be expected to produce some degree of the alleged symptoms. Ghanim v. Colvin, 763

10 F.3d 1154, 1163 (9th Cir. 2014). If the first step is satisfied, and provided there is no evidence of

11 malingering, the second step allows the ALJ to reject the claimant’s testimony of the severity of

12 symptoms if the ALJ can provide specific findings and clear and convincing reasons for rejecting

13 the claimant’s testimony. Id.

14          In discounting Plaintiff’s testimony, the ALJ reasoned that: (1) Plaintiff’s allegations of

15 disabling physical symptoms were inconsistent with the medical record; (2) Plaintiff only

16 received conservative treatment for her impairments; (3) Plaintiff’s allegations were inconsistent

17 with her ability to perform certain activities of daily living. AR 24-25.

18          With respect to the ALJ’s first reason, an inconsistency with the objective evidence may

19 serve as a clear and convincing reason for discounting plaintiff’s testimony. Regennitter v.

20 Commissioner of Social Sec. Admin., 166 F.3d 1294, 1297 (9th Cir. 1998). But an ALJ may not

21 reject a claimant’s subjective symptom testimony “solely because the degree of pain alleged is

22 not supported by objective medical evidence.” Orteza v. Shalala, 50 F.3d 748, 749-50 (9th Cir.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -8
             Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 9 of 13



 1 1995) (internal quotation marks omitted, and emphasis added); Byrnes v. Shalala, 60 F.3d 639,

 2 641-42 (9th Cir. 1995) (applying rule to subjective complaints other than pain).

 3          Here, with respect to Plaintiff’s physical impairments, the ALJ found that physical

 4 examinations conducted during the period at issue revealed that Plaintiff typically exhibited a

 5 normal gait, range of motion, and 5/5 muscle strength in her upper extremities; with respect to

 6 Plaintiff’s respiratory impairment, Plaintiff’s breathing was generally unlabored, an inspection of

 7 her chest was normal appearance with no retractions, and Plaintiff’s breath sounds were normal

 8 without consolidation, rhonchi, wheeze, or crackles; and Plaintiff was consistently described as

 9 well-developed, well-nourished, and in no acute distress. AR 24, 255, 262-63, 273, 438, 449,

10 462-63, 471-72, 476-77, 487.

11          The ALJ also found that Plaintiff’s allegations concerning her physical impairments were

12 inconsistent with diagnostic imaging conducted during the period at issue. AR 24. Specifically,

13 the ALJ found that digital imaging of Plaintiff’s chest revealed no active cardiopulmonary

14 disease; digital imaging of Plaintiff’s left shoulder revealed no bony abnormalities; digital

15 imaging of Plaintiff’s lumbar was normal; and digital imaging of Plaintiff’s right shoulder

16 revealed no acute fracture or malalignment. AR 24, 469, 491-93.

17          The ALJ did not discuss the results of two x-rays of Plaintiff’s cervical spine, and new

18 evidence submitted to the Appeals Council indicates that Plaintiff’s cervical impairment may

19 have worsened. See infra Section III.

20          As discussed above, the ALJ found that Plaintiff’s testimony concerning her mental

21 health symptoms was inconsistent with largely normal psychological examination results. See

22 supra Section I.A; AR 25, 257, 262-63, 270, 273, 438, 449, 463, 472, 477, 487.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -9
            Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 10 of 13



 1          The ALJ also reasoned that Plaintiff’s testimony concerning her physical and mental

 2 impairments with inconsistent with the conservative treatment she received for these conditions.

 3 AR 24. For the reasons discussed below, evidence received after the ALJ rendered her decision

 4 indicates that the ALJ’s conclusion that Plaintiff’s physical and mental impairments were

 5 successfully managed with conservative treatment is not supported by substantial evidence. See

 6 infra Section III.

 7          As for the ALJ’s third reason, for the reasons discussed above in connection with Dr.

 8 Weiss’ opinion, Plaintiff’s ability to engage in certain basic activities of daily living cannot serve

 9 as a clear and convincing reason for discounting her testimony. See supra Section I.B.

10          III.    Additional Evidence.

11          The record contains evidence submitted by Plaintiff after the ALJ issued her decision. AR

12 67-88. The Appeals Council denied review of Plaintiff’s claim and opted not to exhibit this

13 evidence, reasoning that it did not show a reasonable probability of changing the outcome. AR 2.

14          This Court must consider this additional material in determining whether the ALJ’s

15 decision is supported by substantial evidence. See Brewes v. Commissioner of Social Security,

16 682 F.3d 1157, 1160 (9th Cir. 2012) (when a claimant submits evidence for the first time to the

17 Appeals Council, which considers that evidence in denying review of the ALJ's decision, the

18 new evidence is part of the administrative which the district court must consider in determining

19 whether the Commissioner's decision is supported by substantial evidence).

20          The evidence in question consists of physical therapy and mental health treatment notes

21 from May 2018 through August 2018. The mental health treatment notes, from August 2018,

22 indicate that Plaintiff continues to complain of depression-related symptoms, and has stopped

23 using anti-depressants because of the side effects and because they were ineffective. AR 85-88.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 10
            Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 11 of 13



 1          The physical therapy notes indicate that Plaintiff continued to complain of neck pain,

 2 bilateral arm pain, and a tingling sensation in her hands. AR 69. Plaintiff stated that while she

 3 received some short-term relief from physical therapy, her pain always returns, and restricts her

 4 ability to perform activities of daily living. Id. Plaintiff stated that while she had achieved small

 5 improvements in mobility and strength after 12 physical therapy sessions, she continues to be

 6 limited by constant neck and shoulder pain with radicular symptoms. Id. Plaintiff also reported

 7 that she had tried over-the-counter nonsteroidal anti-inflammatory drugs (“NSAIDs”) with little

 8 success, and stated that an ulnar nerve support brace on her wrist actually made her pain worse,

 9 and she continued to have difficulty gripping objects without dropping them. AR 71, 74. Plaintiff

10 stated that her symptoms had improved by about 20 percent, and that she continues to have pain

11 in her shoulder, neck and arms as well as tingling in her hands. AR 78, 81-84.

12          The new evidence also contains an MRI of Plaintiff’s cervical spine conducted on August

13 1, 2018. AR 67-68. The MRI revealed mild canal narrowing at the C4-5 and C5-6 levels,

14 moderate left neural foraminal narrowing at C4-5, and findings suspicious for an internal

15 laryngocele. AR 68.

16          The record that was available to the ALJ contains two x-rays of Plaintiff’s cervical spine,

17 neither of which was discussed by the ALJ when evaluating Plaintiff’s testimony. The first, dated

18 February 8, 2016, revealed a decrease in the normal cervical lordosis, disc space narrowing at the

19 C4-5 and C5-6 levels, and osteophytes projecting from the vertebral body margins at these

20 levels. AR 260. The x-ray also revealed Grade I retrolisthesis of C4 on C5. Id.

21          The second MRI of Plaintiff’s cervical spine, conducted on April 18, 2018, again

22 revealed Grade I retrolisthesis of C4 on C5 and degenerative disc disease at the C4-5 and C5-6

23 levels. AR 494. The x-ray was otherwise normal. Id.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 11
            Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 12 of 13



 1          In light of this new material, the ALJ’s finding that Plaintiff’s physical and mental health

 2 impairments were successfully managed with conservative treatment is not supported by

 3 substantial evidence. The new evidence indicates that Plaintiff is unable to continue taking oral

 4 medication for her mental health impairments due to side effects and a lack of effectiveness. The

 5 evidence also indicates that Plaintiff’s physical therapy regimen and other conservative measures

 6 have had limited success in managing her physical impairments. The new MRI of Plaintiff’s

 7 cervical spine indicates that Plaintiff’s neck impairment may have worsened.

 8          The ALJ relied on the conservative treatment Plaintiff received for her physical and

 9 mental impairments to discount the opinions of Dr. Morgan, Dr. Weiss, and Plaintiff’s symptom

10 testimony. As discussed above, the ALJ has not otherwise provided valid reasons for discounting

11 this evidence.

12          Accordingly, the ALJ’s decision is not supported by substantial evidence for the period

13 covered by this evidence, May 2018 through August 2018, and this new evidence may also

14 impact the ALJ’s assessment of earlier evidence.

15          IV.     Remedy.

16          The Court may remand a case “either for additional evidence and findings or to award

17 benefits.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1992). Generally, when the Court

18 reverses an ALJ’s decision, “the proper course, except in rare circumstances, is to remand to the

19 agency for additional investigation or explanation.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th

20 Cir. 2004) (citations omitted). However, the Ninth Circuit created a “test for determining when

21 evidence should be credited and an immediate award of benefits directed[.]” Harman v. Apfel,

22 211 F.3d 1172, 1178 (9th Cir. 2000). Specifically, benefits should be awarded where:

23          (1) the ALJ has failed to provide legally sufficient reasons for rejecting [the
                claimant’s] evidence, (2) there are no outstanding issues that must be resolved
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 12
            Case 3:19-cv-05673-DWC Document 16 Filed 04/20/20 Page 13 of 13



 1              before a determination of disability can be made, and (3) it is clear from the
                record that the ALJ would be required to find the claimant disabled were such
 2              evidence credited.

 3 Smolen, 80 F.3d 1273 at 1292; McCartey v. Massanari, 298 F.3d 1072, 1076-77 (9th Cir. 2002).

 4 The Court has determined that the ALJ must evaluate the evidence submitted by the Plaintiff

 5 after the hearing. Because the ALJ’s evaluation of this post-hearing evidence may impact her

 6 evaluation of the earlier evidence, there are outstanding issues which must be resolved and

 7 remand for further administrative proceedings is appropriate.

 8                                           CONCLUSION

 9          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

10 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

11 this matter is remanded for further administrative proceedings in accordance with the findings

12 contained herein. The Clerk is directed to enter judgment for Plaintiff and close the case.

13          Dated this 20th day of April, 2020.


                                                         A
14

15
                                                         David W. Christel
16                                                       United States Magistrate Judge

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 13
